Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 2 calls for “fitting”; claim 3 lines 3,4 call for “fittings”; it is unclear if and how they are related.
Claim 5 line 3, “the excavator type vehicle” lacks clear antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckhusen et al. (US 9926677) in view of Thompson et al. (US 3128682) and Beckhusen (US 20180100276).
Beckhusen et al. ‘677 discloses a vibratory compactor comprising:
a compactor plate (78); a frame coupled directly to the compactor plate, wherein the frame comprises: first and second side members (88, see marked up Fig. below) coupled directly to the compactor plate; and more than one mounting bracket (86, see marked up Fig. below) coupled between the first and second side members to form an inner space within the frame defined by the first and second side members and more than one mounting bracket, wherein two mounting brackets of the more than one mounting bracket is coupled directly to the compactor plate to form a debris seal between the first and second side members and the two mounting brackets coupled thereto and the compactor plate to inhibit debris from entering the inner space (see Figs. 3-5);
a hydraulic vibration generation device (part of 50, e.g. eccentric weight, col. 4 lines 1-10) coupled to the compactor plate within the inner space of the frame, 
a housing (34) coupled to the frame with the frame within an inner volume of the housing forming a gap.  Beckhusen et al. ‘677 discloses the invention substantially as claimed.  However, Beckhusen et al. ‘677 is silent about the hydraulic vibration generation device having hydraulic hose fittings; and wherein hydraulic hose fittings of the hydraulic vibration generation device are not accessible when the housing is coupled to the frame.  Further, Beckhusen et al. lacks at least one isolator coupling the housing to the frame.  
Thompson et al. ‘682 teaches a hydraulic vibration generation device having hydraulic hose fittings; and wherein the hydraulic hose fittings of the hydraulic vibration generation device are not accessible when the housing is coupled to the frame (19,20, see Figs. 1-3).
Beckhusen ‘276 teaches at least one isolator (240) coupling the housing to the frame.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beckhusen et al. ‘677 to have the hydraulic vibration generation device have hydraulic hose fittings; and wherein the hydraulic hose fittings of the hydraulic vibration generation device are not accessible when the housing is coupled to the frame as taught by Thompson et al. since such a modification protects the hydraulic line(s) from damage during use.  Further, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beckhusen et al. ‘677 to have 
at least one isolator coupling the housing to the frame as taught by Bechusen ‘276 since such a modification reduces transfer of vibration to the excavator type vehicle.
Re claim 2, wherein the housing comprises apertures configured for hydraulic hoses to extend therethrough from an excavator type vehicle to the hydraulic vibration generation device (see Figures 1-3 of Thompson et al).
Re claim 3, wherein the housing comprises fitting configured for hydraulic hoses to extend between an excavator type vehicle and one side of the fittings and configured for additional hydraulic hoses to extend between an opposed side of the fittings and the hydraulic hose fittings of the hydraulic vibration generation device (see Figs. 1-3 of Thompson et al.).
Re claim 4, wherein the at least one isolator isolates the vibration of the compactor plate and frame from the housing (see Fig. 2 of Beckhusen ‘276).
Re claim 5, wherein the at least one isolator is oriented to allow forces to be applied to the vibratory compactor from operation of the excavator type vehicle in one or more directions comprising perpendicular to the compactor plate and any angle to the compactor plate (see Fig. 2 of Beckhusen ‘276).
Re claim 6, further comprising a range of deflection of the at least one isolator, wherein the range of deflection is defined by the distance of the gap between the housing and the frame and the gap between the housing and the compactor plate, wherein limits of the range of deflection are set by the housing contacting the frame and/or the compactor plate (see Fig. 2 of Beckhusen ‘276).







    PNG
    media_image1.png
    875
    847
    media_image1.png
    Greyscale





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11085159. Although the claims at issue are not identical, they are not patentably distinct from each other because they both call for a vibratory compactor comprising: a compactor plate;
a frame coupled directly to the compactor plate, wherein the frame comprises:
first and second side members coupled directly to the compactor plate; and
more than one mounting bracket coupled between the first and second side members
to form an inner space within the frame defined by the first and
second side members and more than one mounting bracket, wherein two
mounting brackets of the more than one mounting bracket is coupled directly
the frame coupled to the compactor plate to form a debris seal between
the first and second side members and the two mounting brackets coupled
and the compactor plate to inhibit debris from entering the inner space;
a hydraulic vibration generation device coupled to the compactor plate within the inner
space of the frame, the hydraulic vibration generation device having hydraulic hose
fittings; and a housing coupled to the frame by at least one isolator with the frame within an inner volume of the housing forming a gap, wherein hydraulic hose fittings of the
hydraulic vibration generation device are not accessible when the housing is coupled
to the frame.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10 of U.S. Patent No. 10738434. Although the claims at issue are not identical, they are not patentably distinct from each other because they both call for a vibratory compactor comprising: a compactor plate;
a frame coupled directly to the compactor plate, wherein the frame comprises:
first and second side members coupled directly to the compactor plate; and
more than one mounting bracket coupled between the first and second side members
to form an inner space within the frame defined by the first and
second side members and more than one mounting bracket, wherein two
mounting brackets of the more than one mounting bracket is coupled directly
the frame coupled to the compactor plate to form a debris seal between
the first and second side members and the two mounting brackets coupled
and the compactor plate to inhibit debris from entering the inner space;
a hydraulic vibration generation device coupled to the compactor plate within the inner
space of the frame, the hydraulic vibration generation device having hydraulic hose
fittings; and a housing coupled to the frame by at least one isolator with the frame within an inner volume of the housing forming a gap, wherein hydraulic hose fittings of the
hydraulic vibration generation device are not accessible when the housing is coupled
to the frame.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
12/14/2022